SIXTH DIVISION
                                                                    March 31, 2006

No. 1-04-3695


                                         )
                                         )
                                         )
RITA AHMAD,                              )        Appeal from the
                                         )        Circuit Court
      Plaintiff-Appellee,                )        of Cook County.
                                         )
      v.                                 )        No. 03 CH 21482
                                         )
THE BOARD OF EDUCATION OF THE CITY )              Honorable
OF CHICAGO,                              )        Martin S. Agran,
                                         )        Judge Presiding.
      Defendant-Appellant                )
                                         )
(HENRY GALATZ and ILLINOIS STATE         )
BOARD OF EDUCATION,                      )
                                         )
      Defendants-Appellees).             )
      JUSTICE O'MALLEY delivered the opinion of the court:

   On December 13, 2001, defendant, the Board of Education of the City of Chicago

(Board), charged plaintiff, Rita Ahmad, a tenured teacher, with numerous violations of

the Board's Employee Discipline Code. The Board alleged, inter alia, that plaintiff

misappropriated the merchandise of a nonprofit organization for the benefit of her

unauthorized secondary business by falsely representing herself as an agent of the

Chicago Public Schools (CPS). A hearing officer then sustained the Board's charges.

The circuit court reversed the Board's decision and ordered that it reinstate plaintiff with

back pay.

   On appeal, the Board challenges the decision of the circuit court, claiming that the

hearing officer's initial decision was correct. By contrast, plaintiff insists the hearing
1-04-3695

officer erred by misapplying the standard set forth by our supreme court in Gilliland v.

Board of Education of Pleasant View Consolidated School District No. 622, 67 Ill. 2d
143, 153 (1977), which generally governs the dismissal of tenured teachers. In our

view, plaintiff's conduct here is properly characterized as immoral, indeed even criminal,

and is therefore irremediable per se, as defined by an amendment to the Illinois School

Code (Code). 105 ILCS 5/34-85 (West 2000). Thus, the present case is not controlled

by the application of Gilliland but rather by an amendment to the Code as explained in

Younge v. Board of Education of the City of Chicago, 338 Ill. App. 3d 522, 533-34

(2003). We therefore uphold the Board's decision and reverse the circuit court's order

to reinstate plaintiff.

                                     BACKGROUND

       Plaintiff, a tenured teacher at the time of this action, began working for the Board

in 1961. Plaintiff's last classroom assignment was at the Bryn Mawr School during the

spring semester of the 1998-1999 school year. During that spring semester, Ahmad

was removed from her classroom for disciplinary reasons and reassigned to the Board's

Office of Schools and Regions, where she did not retain any teaching or classroom




                                            -2-
1-04-3695

responsibilities. 1

   On December 13, 2001, the Board charged plaintiff with violating several provisions

of the CPS Employee Discipline Code. The Board's complaint alleged that plaintiff

misappropriated supplies from a nonprofit organization by misrepresenting herself as an

agent of CPS. The complaint further alleged that plaintiff obtained the supplies with the

intent of selling them through plaintiff's business, entitled "Ology Parent-Teacher, One

Stop Educational Supplies."

   On November 13, 2002, a proceeding before a hearing officer revealed the following.

       1
           The record does not reveal what "disciplinary reasons" prompted the Board to

remove plaintiff from her classroom. Dr. Barbara Moore, plaintiff's supervisor, testified

that the Board removes individuals from the classroom and relocates them at the Office

of Schools and Regions for disciplinary reasons.




                                             -3-
1-04-3695

On October 5, 2001, plaintiff applied for membership in the National Association for the

Exchange of Industrial Resources (NAEIR). Robert Gilstrap, vice president and chief

financial officer of NAEIR, testified before the hearing officer. He stated that NAEIR, a

nonprofit organization, allows its members to obtain donated items, including school

supplies, for a small service fee and delivery charge. NAEIR restricts its membership to

organizations and does not allow individual memberships. Plaintiff testified at the

hearing that she applied to NAEIR after seeing an article and advertisement in the

February 2000 Chicago Union Teacher (CUT) newspaper. The CUT article included the

following passage which related to the services and products that NAEIR provided:

              "Free materials offered for classroom use

                     Teachers who are spending their own money on

              supplies for their classrooms can get a bargain on many

              items through a nationwide not-for-profit program called

              Member's Choice.

                     ***

                     Participant's pay a one-time $29.50 registration fee,

              then receive quarterly mini-catalogs and monthly fliers, with

              items available for shipping and handling costs ranging from

              $20- $50. Values of the goods range from $100 to $500.

                     ***

                     The materials must be used in the school setting or

              given to students." (Emphasis in the original).

                                           -4-
1-04-3695

Plaintiff subsequently contacted NAEIR in an effort to secure membership. On her

initial application, plaintiff represented herself as a teacher and that she was applying

for membership on behalf of a Chicago public school. Plaintiff, however, listed her

home address and telephone number as the applying organization's address on the

application form. This application also included the following preprinted language:

              "In accordance with Section 170(e)(3) of the U.S. Internal

              Code [sic], materials received through NAEIR are to be used

              for the care of the ill, needy or minors and shall not be

              bartered, traded or sold."

According to Gilstrap=s testimony, NAEIR sent back this initial application because it

lacked a school address and the name of a school. A handwritten message on the

returned application indicated that "[i]tems requested must be shipped to the

organization" and "need school address." In response to this request, plaintiff identified

her organization as the "Chicago Public Schools, Office of Schools and Regions c/o Rita

Ahmad." Plaintiff submitted this application by facsimile with the assistance of Dr.

Barbara Moore, plaintiff's supervisor at the Office of Schools and Regions. Dr. Moore

testified before the hearing officer that plaintiff told her the purpose of the facsimile

concerned a matter relating to the Bryn Mawr School, a school that previously employed

plaintiff. Dr. Moore further testified that as a practice she always asked whether an item

sought to be faxed by an individual related to school business. Only if an individual

responded affirmatively to such a question would Moore fax the item.

   NAEIR then sent plaintiff a welcome letter which, in relevant part, stated: "Your

                                             -5-
1-04-3695

application has been processed and CHICAGO PUBLIC SCHOOLS OFFICE OF

SCHOOLS AND REGIONS has been issued this member number: 045494 3001 ***

Carefully read the enclosed 'Member's Choice Rules and Instruction sheet *** .' " At the

bottom of this letter a second statement read:

                              "CHICAGO PUBLIC SCHOOLS

                          OFFICE OF SCHOOLS AND REGIONS

                                     Member's Choice

                                  Membership Number:

                                       04594 3001"

   Plaintiff proceeded to place 16 orders of school supplies from NAEIR worth a value

of $33,979. On at least 12 of these orders plaintiff marked "Chicago Public

Schools/Office of Schools and Regions" in her own handwriting under "Organization

Name." Also, on these 12 order forms, plaintiff used the membership number "045494

3001," which NAEIR had previously assigned to the Chicago Public Schools/Office of

Schools and Regions. NAEIR billed plaintiff $4,567.50 in shipping charges for the

school supplies.

   NAEIR proceeded to send plaintiff numerous invoices for the merchandise she

ordered which all contained the following warning:

                   "Payment of this invoice acknowledges that your

             organization will use the merchandise received through

             NAEIR in accordance with the provisions of IRS Code

             170(e)(3). The merchandise will not be bartered, traded or

                                           -6-
              1-04-3695

              sold and in keeping with the TERMS OF THE

              MEMBERSHIP, will be used for the care of the ill, needy or

              infants (minors). It is also understood that your organization

              will keep a record of this transaction for the IRS in the event

              they wish to verify the transaction."

As of November 14, 2002, NAEIR had not received payment from plaintiff for the school

supplies. Dr. Moore also testified that NAEIR later contacted her office seeking

compensation for an outstanding bill. After Dr. Moore questioned plaintiff about this

outstanding bill, plaintiff informed her the bill had nothing to do with "Schools and

Regions" and that "she would take care of it."

   John Connolly, a Board investigator who inquired into plaintiff's relationship with

NAEIR, also testified before the hearing officer. After contacting personnel at NAEIR,

Connolly had deduced that NAEIR returned plaintiff's original application for

membership because it lacked adequate processing information and that NAEIR

eventually approved the application after plaintiff both added the name "Office of

Schools and Regions" to her application and returned the revised application to NAEIR

via facsimile with an "Office of Schools and Regions" cover sheet. Connolly also stated

that plaintiff informed him that she did not want to be interviewed, the matter was

private, and was none of the Chicago Public School's business. After reviewing various

documents, such as the NAEIR invoice and membership application forms mentioned

above, and interviewing various individuals, including NAEIR personal and Dr. Moore,

Connolly concluded Ahmad had falsified her status as an agent of CPS in an effort to

                                                          -7-
1-04-3695

obtain merchandise from NAEIR.

      At the hearing, plaintiff claimed, among other things, that she had not understood

from the various documents introduced at the hearing that NAEIR excluded individuals

like herself from its program. In particular, she noted that the advertisement discussed

previously referred to teachers; thus, she did not believe the program excluded her.

She also claimed she listed "Office of Schools and Regions" as her organization name

on her NAEIR application form because Dr. Moore informed her that although she no

longer worked at a school, she had been reassigned to the "Office of Schools and

Regions." Plaintiff further asserted that she never requested that Dr. Moore fax her

application to NAEIR. Plaintiff claimed the warning on the applicationB-that the goods

received may not be sold and that the materials ought to be used for the ill, needy or

minors-Bwas just a suggestion. Plaintiff testified that she formed her business, which

she had entitled "Ology Parent Teacher Supplies," to provide supplies that could not

generally be found in stores like "Toys R Us," and to educate parents on how to teach

their children. Plaintiff further stated she would have stopped teaching had her

business succeeded. She also testified that during the time she accumulated items

from NAEIR, she was still employed by the Board, but was not actually teaching.

Although plaintiff acknowledged she originally obtained the items to sell through her

business, she eventually donated all items received from NAEIR and introduced

receipts from various nonprofit organizations to this effect. She did so while aware of an

ongoing investigation into her conduct by the Board. She also claimed she did not

compensate NAEIR for shipping expenses because of financial difficulties caused by

                                           -8-
1-04-3695

her excessive sick days without pay, and that her lack of business skills and funds

caused her business to fail.

       After evaluating the various testimonies and exhibits at the proceeding, the

hearing officer remarked in his order:

              "Based upon the evidence presented it is clear that some if

              not the majority of the materials secured through NAEIR

              would have been used in the furtherance of Ahmad's private

              business venture.

              In extending every benefit of the doubt to Ahmad it is both

              illogical and unreasonable to conclude that Ahmad believed

              that she could acquire product from NAEIR, and thereafter

              do with that product as she saw fit. The NAEIR materials

              make it very clear in terms of who may be a member, what

              requirements a member must meet, what obligation a

              member assumes in terms of payment requirements, and

              how a member must ultimately use the product that it

              receives from NAEIR."

The hearing officer decided the case by applying an analysis applicable to teacher

dismissals set forth by our supreme court in Gilliland, 67 Ill. 2d at 153. There, the court

set out the standard a school board must meet so that it may terminate a teacher

without the procedural safeguards typically afforded to tenured teachers. To dismiss a

teacher without such safeguards, according to the Gilliland court, a board must

                                            -9-
1-04-3695

demonstrate that a teacher's conduct is "irremediable." To do so, the Board must

prove, by a preponderance of the evidence, that: (1) the teacher=s conduct caused

significant damage to students, faculty, or the school; and (2) the teacher would not

have corrected his conduct, even if he had been issued a written warning and afforded

a period of time for remediation. Gilliland, 67 Ill. 2d at 153. Analyzing the first prong of

Gilliland, the hearing officer determined that the Board, its students, and its faculty were

damaged in at least three ways. First, based on plaintiff's actions, NAEIR could refuse

future membership to CPS which, in turn, could deprive CPS of future affordable

services and products in an era of limited school budgets. Second, NAEIR could

rightfully seek compensation from the Board for all the unpaid supplies plaintiff ordered

in its name. Third, plaintiff's actions could jeopardize NAEIR's Internal Revenue Service

tax-exempt status and, as a consequence, may expose CPS to liability for its

contributing role to this status change.

       Turning to the second Gilliland prong, namely, whether plaintiff would have

corrected her conduct if she had been issued a written warning and a period of time for

remediation, the hearing officer concluded that plaintiff's impermissible conduct was of a

continual nature and thus irremediable. He concluded the proceedings by sustaining

the Board's charges and by stating:

                     "It has been determined that Rita Ahmad has

              engaged in activities that have resulted in her securing

              merchandise and related services to which she was not

              otherwise entitled which in turn resulted in gain to Ahmad

                                            -10-
              1-04-3695

              and liability to both NAEIR and the Chicago Public Schools.

              It was through these efforts and activities that an

              impermissible misappropriation occurred.

                     It has been determined that Rita Ahmad has engaged

              in activities during work time that were intended to further a

              secondary business. At the same time it is also

              acknowledged that Ahmad had limited duties and

              responsibilities while assigned to the Office of Schools and

              Regions.

                     ***

                     It has been determined that Rita Ahmad enlisted the

              service of Office of Schools and Regions personnel to assist

              her his [sic] securing membership in NAEIR. At the same

              time is it [sic] also acknowledged that the evidence

              presented in furtherance of this activity was limited to

              requesting that application material to NAEIR for the purpose

              of establishing membership be sent out by District

              personnel."

The Board then adopted the hearing officer's recommendation and terminated plaintiff's

employment.

     On April 24, 2004, plaintiff filed a complaint for administrative review before the

trial court. The trial court found the damages claimed by the Board speculative in

                                                         -11-
1-04-3695

nature and therefore ordered plaintiff's reinstatement with back pay. The Board

appealed.

                                STANDARD OF REVIEW

       In administrative review cases, we review the Board's decision, not the circuit

court's decision. Board of Education of Community Consolidated School District No. 54

v. Spangler, 328 Ill. App. 3d 747, 757 (2002); 735 ILCS 5/3-101 et seq. (West 2002).

Furthermore, the hearing officer acts as the factfinder and in that capacity hears the

testimony of witnesses, determines their credibility and the weight to be given their

statements, and draws reasonable inferences from all evidence produced in support of

the charges against the accused. Spangler, 328 Ill. App. 3d at 757. An agency's

findings of fact are considered prima facie true and correct. Grames v. Illinois State

Police, 254 Ill. App. 3d 191, 202 (1993). Accordingly, a reviewing court will not reverse

an agency's findings unless they are against the manifest weight of the evidence.

Szabo v. Board of Education of Community Consolidated school District No. 54, 117 Ill.

App. 3d 869, 872-873 (1983). An agency's findings are against the manifest weight of

the evidence only if the opposite conclusion is clearly evident. Abrahamson v. Illinois

Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992). Regardless of the

reasoning provided by an agency for its decision, this court may affirm an agency's

decision on any basis appearing in the record. Younge, 338 Ill. App. 3d at 530; Midwest

Central Educational Ass'n v. Illinois Educational Labor Relations Board, 277 Ill. App. 3d
440, 448 (1995).

   Here, the parties do not contest in their appellate briefs, and we will not address,

                                           -12-
1-04-3695

whether the decision of the hearing officer is against the manifest weight of the

evidence. Rather, we address whether the hearing officer erred by applying the

standard expressed in Gilliland, 67 Ill. 2d at 153. This presents a question of law, which

we review de novo. Midwest Central Education Ass'n v. Illinois Educational Labor

Relations Board, 277 Ill. App. 3d 440, 444-45 (1995).

                                         ANALYSIS

   Under section 10-22.4 of the Code, a tenured school teacher may be removed from

employment only for cause. 105 ILCS 5/10-22.4 (West 2002). Two kinds of misconduct

may constitute cause. First, "irremediable" misconduct, that is, conduct which causes

damage to the students, the faculty or the school itself that could not have been

corrected if warnings had been given by the teacher's superiors when they learned of

the cause. Yesinowski v. Board of Education of Byron School District No. 226, 28 Ill.

App. 3d 119, 123 (1975). Second, "remediable" conduct, that is, "misconduct by a

teacher, in her ordinary course of duties, which, if called to her attention, can ordinarily

be remedied"; the term "remediable" has been applied to situations concerning "

'deficiencies in teaching performance [citation] or corporal punishment.' " Younge, 338
Ill. App. 3d at 532, quoting McBroom v. Board of Education of District No. 205, 144 Ill.

App. 3d 463, 473-74 (1986).

       Before a school district can terminate a tenured teacher who engages in

"remediable" conduct, the district must provide a written "Notice to Remedy" of those

"causes which, if not removed, may result in charges." 105 ILCS 5/24-12 (West 2002).

As noted in Gilliland, 67 Ill. 2d at 153, however, a school district need not take this step

                                            -13-
1-04-3695

if the teacher=s conduct is deemed "irremediable." In the present case, the hearing

officer concluded that plaintiff's actions constituted "irremediable" conduct by applying

the Gilliland analysis. As mentioned previously, the Supreme Court in Gilliland set forth

a two-part analysis pertinent to whether conduct is irremediable: (1) whether the

teacher=s conduct caused significant damage to students, faculty, or the school; and (2)

whether the teacher would not have corrected her conduct, even if she had been issued

a written warning and a period of time for remediation. Gilliland, 67 Ill. 2d at 153.

   Plaintiff argues that the hearing officer erred in concluding that plaintiff caused

damages under the first prong of Gilliland because such damages were of a speculative

nature. She further argues that the hearing officer misapplied the second prong of

Gilliland, i.e., the hearing officer erred in concluding that plaintiff would not have

corrected her conduct if the Board had issued her a written warning and afforded her a

period of time for remediation. We agree that the hearing officer misapplied Gilliland,

but not for the reasons argued by plaintiff. We deem the analysis provided by Gilliland

inapplicable to instances, such as the present case, where conduct clearly warrants an

"immoral" classification as stated in the Code and explained in our recent decision in

Younge, 338 Ill. App. 3d at 533-34.

       In Younge, two teachers tested positive for marijuana in violation of district policy.

The teachers were charged with violating several district policies and both were

provided a hearing in which the hearing officers affirmed the terminations. The district

and the hearing officers considered the teacher's behavior irremediable, thus not

requiring the implementation of the warning and progressive discipline procedures

                                             -14-
1-04-3695

provided in the Code. We affirmed the Board's decision to terminate the teachers. In

so doing, we examined the legislature's amendment of section 34-85 of the Code, which

states as follows:

              "No written warning shall be required for conduct on the part

              of a teacher or principal which is cruel, immoral, negligent, or

              criminal or which in any way causes psychological or

              physical harm or injury to a student as that conduct is

              deemed to be irremediable." (emphasis added) 105 ILCS

              5/34-85 (West 2000).

Interpreting this amendment, we clarified the irremediable conduct test under Gilliland,

by stating:

                     "There is no need, however, to apply the Gilliland test

              in this case. Gilliland was decided almost 20 years before

              the 1995 Chicago school reform amendments [citation]. The

              Chicago School Reform Act was enacted in 1998 in an

              attempt to resolve certain serious problems in Chicago's

              public school system [citation.] ***

                     *** Thus, pursuant to section 34-85 of the School

              Code [citation], it is unnecessary to employ the Gilliland test

              to cases involving cruel, immoral, negligent, or criminal

              conduct because the statute now makes this conduct

              irremediable per se. Not only is no warning required for this

                                           -15-
                1-04-3695

                type of conduct, but it is also unnecessary for the Board to

                show that this type of conduct caused damage." Younge,
338 Ill. App. 3d at 533-34.



We agree with this interpretation of the Code's amendment. If, as the Code indicates,

conduct that is immoral, criminal or negligent is "deemed to be irremediable," it follows

that one need not apply the two-pronged Gilliland test. We now turn to the issue of

whether the record shows plaintiff's conduct was indeed "immoral" pursuant to the 1998

amendment to the Code. 2             Where, as here, a statute does not define a term, we

will assign such a term its ordinary and commonly understood meaning and may use a

dictionary for this endeavor. Cojeunaze Nursing Center v. Lumpkin, M.D., 260 Ill. App.
3d 1024, 1029-30 (1994). Here, the Code does not define "immoral" conduct. Immoral

conduct has been defined as "shameless" conduct showing "moral indifference to the

opinions of the good and respectable members of the community." Black's Law

Dictionary 751 (6th ed. 1990). 3 Applying this definition to the present case, we find that


       2
           This amendment applies only to schools in Chicago. 105 ILCS 5/34-1 (West

2004) ("This Article applies only to cities having a population exceeding 500,000."); see

also Watts v. Board of Education, School District No, 189, 125 Ill. App. 3d 532, 538

(1984) ("[T]he requirements set forth in 34B85 apply to schools in Chicago and do not

apply to schools outside Chicago").

       3
           As an aside, we reject plaintiff's argument that the

                                                          -16-
1-04-3695


Black's Law Dictionary may not be used as an aide in statutory

construction; more specifically, as an aide to define "immoral

conduct" in the Code.          Illinois courts routinely refer to the

Black's Law Dictionary when determining the meaning of an

otherwise undefined word or phrase.               See, e.g., People v. Ward,

215 Ill. 2d 317, 325 (2005) (relying on Black=s Law Dictionary

when determining the meaning of a statutory phrase); People v. Blair,

215 Ill. 2d 427, 439-45 (2005) (relying on Black=s Law Dictionary in defining legal terms

such as "waiver" and "res judicata"). We therefore see no reason why we may not

similarly employ the assistance of a dictionary when determining the meaning of

"immoral" in the Code.




                                          -17-
1-04-3695

the record reveals an abundance of evidence demonstrating plaintiff engaged in

conduct one might properly characterize as immoral, perhaps even criminal, i.e., theft

by deception. See 720 ILCS 5/16-1(a)(2) (West 2002) ("A person commits theft when

he knowingly: *** [o]btains by deception control over property of the owner").

       Initially, we note that the record shows that plaintiff wilfully misled both her

employer and NAEIR by falsely representing herself as an agent of CPS to obtain

goods from NAEIR while concealing such conduct from CPS. In response to plaintiff's

application, NAEIR requested additional information. Plaintiff then asked Dr. Moore, her

supervisor, to send a facsimile to NAEIR identifying her "organization" as the "Chicago

Public Schools, Office of Schools and Regions c/o Rita Ahmad." When Moore asked

plaintiff whether the facsimile was related to school business, plaintiff answered yes.

She did so while knowing she intended to use the product for her own business, rather

than for the benefit of the school. Plaintiff proceeded to place 16 orders of school

supplies from NAEIR worth a value of $33,979. Further, on at least 12 occasions she

named the "Chicago Public Schools/Office of Schools and Regions" as the organization

requesting merchandise, rather than naming her own business venture. Also on these

12 occasions, plaintiff used the membership number "04594 3001" on the NAEIR order

forms, which NAEIR had previously assigned to the Chicago Public Schools/Office of

Schools and Regions. Later, plaintiff informed John Connolly, a Board investigator

investigating plaintiff's relationship with NAEIR, that she did not want to be interviewed,

that the matter was private, and that the matter was none of the Chicago Public

School's business. She also refused to discuss this matter with Dr. Moore, her

                                            -18-
1-04-3695
supervisor.

   The foregoing evidence persuades us that plaintiff intentionally misled both NAEIR

and her employer as to the true nature of her intentions concerning the merchandise

she obtained from NAEIR, which, according to her own testimony, was to sell through

her business venture. We further concur with the hearing officer's conclusion that

plaintiff's claimed ignorance as to the permissible use of NAEIR products is

disingenuous, unreasonable, even feigned, in light of the clear admonishments

appearing on NAEIR's application form and numerous order forms that plaintiff signed.

Finally, plaintiff's later decision to donate her ill-gotten merchandise does not negate the

original immoral conduct plaintiff engaged in to acquire the merchandise. It is

completely unreasonable to believe that plaintiff acquired $33,979 worth of merchandise

for the purpose of donating it to the Salvation Army and other charities.

       Although we are mindful that plaintiff apparently has had other "disciplinary"

problems which caused her to be removed from a classroom, this fact in no way

relieved plaintiff of her responsibility to act in an ethical fashion toward her employer.

We have on other occasions affirmed the dismissal of a tenured teacher who has

engaged in unethical conduct, although the offending conduct did not involve students

and did not occur on the school premises. See e.g., McCullough v. Illinois State Board

of Education, 204 Ill. App. 3d 1082, 1090 (1990) (affirming the dismissal of a teacher

with a criminal tax conviction and noting that "[w]here [a teacher] can no longer function

as a role model to impart basic societal values and qualities of good citizenship to his

students, his conduct is irremediable"); Chicago Board of Education v. Payne, 102 Ill.

                                            -19-
1-04-3695
App. 3d 741, 748 (1981) (affirming the dismissal of teacher who pled guilty to

possessing marijuana, outside of school, and noting, "[w]e do not doubt that knowledge

of a teacher's involvement in illegalities such as possession of marijuana would have a

major deleterious effect upon the school system and would greatly impede that

individual's ability to adequately fulfill his role as perceived by the Board."); Scott v.

Board of Education of Alton, Community Unit School District No. 11, 20 Ill. App. 2d 292,

295-96 (1959) (teacher's dismissal for two public intoxication arrests occurring outside

of school affirmed where the court found the incidents were not in keeping with the

"dignity and leadership" the Board desired for teachers).

       These cases stand for the proposition that where teachers indulge in conduct

that is immoral at best, and criminal or quasi-criminal at worst, they demonstrate a basic

character flaw which makes their future employment at the Board of Education, which is

partially responsible for molding the character of our youth, untenable. Although plaintiff

had previously been removed from direct contact with children, this incident makes clear

that she is not capable of modeling societal values for children and therefore could not

return to the classroom, should that option arise. She has also abused her current

assignment thereby making dismissal entirely appropriate. For these reasons, we

reverse the judgement of the circuit court and reinstate the decision of the hearing

officer.

                                       CONCLUSION

   We conclude that the Board's decision to terminate plaintiff for cause was supported

by the evidence. Accordingly, we reinstate the hearing officer's decision and reverse

                                             -20-
1-04-3695
the judgement of the circuit court.

   Reversed.

       TULLY and FITZGERALD-SMITH JJ., concur.




                                      -21-